TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 28, 2014



                                      NO. 03-14-00293-CV


  Susan Combs, Comptroller of Public Accounts of the State of Texas; and Greg Abbott,
                 Attorney General of the State of Texas, Appellants

                                                v.

                                  EVO Incorporated, Appellee




      APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 6, 2014.

Susan Combs, Comptroller of Public Accounts of the State of Texas; and Greg Abbott, Attorney

General of the State of Texas have filed a motion to dismiss the appeal, and having considered

the motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Each party shall bear their own costs relating to this appeal,

both in this Court and the court below, and this decision shall be certified below for observance.